Citation Nr: 0628356	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
right forearm, left forearm, and chest contusion residuals.  

3.  Entitlement to service connection for a chronic right 
shoulder disorder to include acromial nonunion, 
acromioclavicular joint impingement syndrome, arthritis, and 
a partial thickness rotator cuff tear.  

4.  Entitlement to a compensable disability evaluation for 
right low back, right buttock, right thigh, and left thigh 
shell fragment wound residuals.  

5.  Entitlement to an initial compensable disability 
evaluation for chest muscle spasm residuals.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio, 
Regional Office (RO).  In March 2003, the RO increased the 
disability evaluation for the veteran's post-traumatic stress 
disorder (PTSD) from 30 to 50 percent.  In June 2004, the RO 
established service connection for chest muscle spasm 
residuals; assigned a noncompensable evaluation for that 
disability; and denied compensable evaluations for the 
veteran's right forearm, left forearm, and chest contusion 
residuals and right low back, right buttock, right thigh, and 
left thigh shell fragment wound residuals.  In February 2005, 
the RO denied a total rating for compensation purposes based 
on individual unemployability.  In July 2005, the RO denied 
service connection for a chronic right shoulder disorder to 
include acromial nonunion, acromioclavicular joint 
impingement syndrome, arthritis, and a partial thickness 
rotator cuff tear.  In May 2006, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chest 
muscle spasm residuals.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation for the veteran's chest muscle spasm residuals.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The issues of service connection for a chronic right shoulder 
disorder; an increased evaluation for the veteran's right low 
back, right buttock, right thigh, and left thigh shell 
fragment wound residuals; an initial compensable evaluation 
for the veteran's chest muscle spasm residuals; and a total 
rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's PTSD has been shown to be productive of no 
more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
GAF scores of between 50 and 60.  

2.  The veteran's right forearm, left forearm, and chest 
contusion residuals alone have been objectively shown to be 
manifested by no more than a well-healed and essentially 
asymptomatic 3 centimeters by .3 centimeter right chest 
superficial scar; well-healed and essentially asymptomatic 
1.5 centimeter-long scars on the forearms; and no associated 
actual or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an 70 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Codes 9411, 9440 (2005).  

2.  The criteria for a compensable evaluation for the 
veteran's right forearm, left forearm, and chest contusion 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to increased evaluations for 
his PTSD and forearm and chest contusions residuals, the 
Board observes that the RO issued VCAA notices to the veteran 
in January 2003, February 2003, May 2003, and March 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to an increased evaluation; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  He was effectively 
informed to submit any relevant evidence in his possession.  
The VCAA notice letters from VA were issued prior to the 
March 2003 and June 2004 rating decisions, respectively, from 
which the instant appeal arises.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims for increased 
evaluations for his PTSD and forearm and chest contusion 
residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish effective dates for increased 
evaluations for the claimed disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of an increased evaluation for his PTSD given the 
favorable outcome below.  In reference to his claim to an 
increased evaluation for his forearm and chest contusion 
residuals for the award of service connection, the 
preponderance of the evidence is against the veteran's claim 
and any issue of notice is moot in light of the Board's 
denial of an increased evaluation.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  PTSD

A.  Historical Review

The veteran served in the Republic of Vietnam.  He was 
wounded during combat with the enemy.  The report of a June 
1986 VA examination for compensation purposes reveals that 
the veteran was diagnosed with PTSD with manic and 
depressive-type bipolar affective disorder.  In October 1986, 
the RO established service connection for PTSD and assigned a 
30 percent evaluation for that disability.  

The report of a September 1995 VA examination for 
compensation purposes shows that the veteran reported that he 
was employed as a framing carpenter.  The veteran was 
diagnosed with "PTSD with persistent nightmares, flashbacks, 
intrusive thoughts, and a history of manic-depressive illness 
probably precipitated by PTSD."  A Global Assessment of 
Functioning (GAF) score of 60 was advanced.  In December 
1995, the RO reduced the evaluation assigned for the 
veteran's PTSD from 30 to 10 percent.  In August 1998, the 
Board determined that the December 1995 reduction action was 
improper.  In September 1998, the RO restored a 30 percent 
evaluation for the veteran's PTSD.  

The report of a February 2003 VA examination for compensation 
purposes relates that the examiner advanced a GAF score of 
50.  In February 2003, the RO increased the evaluation for 
the veteran's PTSD from 30 to 50 percent.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  A 50 percent 
evaluation is warranted for PTSD where there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

In his January 2003 claim for an increased evaluation for his 
PTSD, the veteran advanced that he experienced panic attacks; 
was socially isolated; felt unsafe when he was outside of his 
home; and was unemployable.  He believed that a 100 percent 
schedular evaluation was warranted for his PTSD.  

At the February 2003 VA examination for compensation 
purposes, the veteran complained of flashbacks and 
nightmares; depression; and significant social and industrial 
impairment.  He denied experiencing suicidal or homicidal 
ideation and hallucinations.  He reported that he had been 
married to the same woman for 32 years; socialized 
principally with his family and "Vietnam buddies;" and last 
worked at "a formal job" in February 1999.  The veteran's 
claims file was not available for review.  The VA examiner 
observed that the veteran was cooperative; maintained fair 
eye contact; and was oriented to person, place, time, self, 
and situation.  On mental status examination, the veteran 
exhibited a constricted affect; logical speech; and no 
impairment of thought processes.  A GAF score of 
"approximately 50 with impairment in social and occupational 
functioning" was advanced.  

A February 2003 written statement from Thomas E. 
Wojciechowski, M.D., indicates that he had treated the 
veteran for the past 20 years.  The veteran was currently 
diagnosed with manic-depression/bipolar depression.  When the 
veteran did not take or took a reduced level of psychotropic 
medication, he became, suicidal, "non-functional, and unable 
to work."  

An April 2003 written statement from Dr. Wojciechowski 
conveys that the veteran was diagnosed with PTSD and a 
bipolar disorder.  The disorders prevented him from working 
as a carpenter.  The doctor clarified that the veteran had 
been "essentially unemployed since 1999 and it is unlikely 
that he will be able to carry in gainful employment in the 
near future if ever."  

In his May 2003 notice of disagreement, the veteran advanced 
that his PTSD rendered him unable to ever return to work.  He 
believed that a 70 percent evaluation was warranted for his 
PTSD.  

A May 2003 VA psychiatric clinic treatment record shows that 
the veteran complained of anxiety associated with being in 
crowds.  He reported that he "works as a carpenter, but 
rather sparingly" and was "too nervous to go into bars."  
The veteran was observed to be appropriately dressed and 
pleasant.  On mental status examination, the veteran was 
euthymic and "free of significant anxiety."  The veteran 
was diagnosed with bipolar disorder and PTSD.  

A January 2004 VA psychiatric treatment record conveys that 
the veteran complained of intrusive thoughts and nightmares.  
He reported that he was "feeling much better" since his 
last appointment.  On mental status examination, the veteran 
exhibited an upbeat and euthymic mood; intact cognitive 
functioning; better grooming and a neat appearance; and no 
depression, hypomania depression, or auditory hallucinations.  

In his February 2004 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran clarified that he last worked on a full time basis in 
February 2000.  In his March 2004 Appeal to the Board (VA 
Form 9), the veteran advanced that his PTSD was manifested by 
constant reminders of Vietnam; domestic discord; stress 
associated with being in social settings; recurrent suicidal 
thoughts; episodic panic; impaired memory; and a short 
attention span.  He reported that he had not had "steady 
employment since 1999."  

A June 2004 VA psychiatric clinic treatment record states 
that the veteran complained of "periodic severe intrusive 
thoughts bordering on flashbacks" and nightmares.  He 
reported that he was no longer depressed and "doing 
relatively well."  On mental status examination, the veteran 
was euthymic and exhibited no findings consistent with either 
suicidality or psychosis.  

At an August 5, 2004, VA examination for compensation 
purposes, the veteran complained of distressing dreams and 
occasional nightmares; anger; depression; impaired short term 
memory; suicidal thoughts; and disturbed sleep.  He 
acknowledged experiencing suicidal ideation and auditory and 
visual hallucinations.  The veteran reported both that he had 
stopped working due to his PTSD and had not been able to work 
as a carpenter since 2000 due to a post-service back injury.  
The veteran's claims files were reviewed.  The veteran was 
observed to be alert; coherent; "quite verbal and 
responsive;" and oriented times three.  On mental status 
examination, the veteran exhibited a calm mood; normal 
speech; good judgment; and fair insight.  The veteran was 
diagnosed with PTSD and a bipolar II disorder with paranoid 
features by history.  A GAF score of 50 was advanced.  

An August 25, 2004, VA psychiatric treatment record shows 
that the veteran complained of intrusive thoughts and 
nightmares; nervousness associated with being around people; 
and social isolation.  He clarified that he was "doing 
well" and was less anxious.  The veteran was observed to be 
calm, pleasant, mildly paranoid, and isolative.  On mental 
status examination, the veteran exhibited a euthymic mood and 
reduced "PTSD anxiety and other symptoms."  

The report of an October 14, 2004, VA psychiatric evaluation 
notes that the veteran complained of daily intrusive Vietnam 
War-related thoughts, flashbacks, and nightmares; 
hypervigilance; a startle reaction; and avoidance of crowds.  
He denied experiencing suicidal and homicidal ideations and 
hallucinations.  He reported having been married for 32 years 
and retired from carpentry due to back problems in 1999.  The 
veteran was observed to be alert and oriented.  On mental 
status examination, he exhibited good hygiene; a restricted 
affect; a stressed mood; normal and coherent speech; clear 
thought processes; "reasonably good" judgment; and adequate 
insight and abstract thought.  A GAF score of 60 was 
advanced.  

The report of an October 22, 2004, VA psychiatric evaluation 
notes that the veteran complained of intrusive Vietnam 
War-related thoughts and dreams; social isolation; a startle 
reaction; and survivor guilt.  He denied experiencing 
hallucinations.  The veteran reported that: he had good 
relationships with his wife and family; he had retired from 
work as a finish carpenter four years ago due to back 
problems; and he had daily alcohol use and "monthly cannabis 
use with friends."  The veteran was observed to be oriented 
to time, person, and place.  On mental status examination, he 
exhibited a flat affect; coherent speech; clear thought 
processes; "reasonably good" judgment; and adequate insight 
and abstract thought.  A GAF score of 55 was advanced.  

At a November 2005 VA examination for compensation purposes, 
the veteran complained of increased Vietnam War-related 
intrusive thoughts, flashbacks, and nightmares; irritability; 
depression; hypervigilance; an exaggerated startle response; 
and auditory hallucinations.  He reported that he had been 
married for 35 years to the same woman; last worked on a full 
time basis in 2001; had a few close friends; and socialized 
with his wife and other families.  The veteran was observed 
to be alert; cooperative; attentive; friendly; well-groomed; 
and oriented to time, place, and person.  On mental status 
examination, he exhibited bilateral hand tremors; a depressed 
mood; a constricted affect congruent with mood; good insight 
and judgment; normal speech; goal-directed and well-directed 
thought processes; no suicidal or homicidal ideation; and no 
indicia of delusions.  The veteran was diagnosed with chronic 
PTSD, a bipolar II disorder by history; and alcohol 
dependence in sustained partial remission.  The examiner 
commented that "the PTSD symptoms likely cause significant 
reduced reliability and productivity and interference in his 
ability to interact effectively and to work efficiently."  A 
GAF score of 55 was advanced.  

In his January 2006 Appeal to the Board (VA Form 9), the 
veteran reported that he had not been afforded a VA 
examination for compensation purposes in November 2005.  He 
stated that his social isolation and distrust of others 
"diminishes my chances of employment."  The veteran 
advanced that a 70 percent evaluation was warranted for his 
PTSD.  In a February 2006 written statement, the veteran 
indicated that he experienced progressively worsening 
intrusive thoughts, a lack of trust in others, social 
isolation, and sleep problems.  He believed that he met all 
of the criteria for a 70 percent evaluation.  

A May 2006 VA treatment record states that the veteran's PTSD 
was manifested by depression; paranoid ideation with 
associated auditory hallucinations; and social isolation.  
The treating VA psychiatrist stated that "his diagnoses of 
PTSD and bipolar II disorder and his associated paranoia and 
social isolation make him unable to be employed in the 
economy and totally disabled for work."  

At the May 2006 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that his PTSD was manifested by recurrent Vietnam War-related 
intrusive thoughts, flashbacks, and nightmares and 
hallucinations.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's chronic PTSD has been objectively 
shown to be manifested by recurrent Vietnam War-related 
intrusive thoughts, flashbacks, and nightmares; severe social 
isolation; intermittent paranoid ideation, auditory 
hallucinations, and visual hallucinations; and GAF scores of 
between 50 and 60.  At the most recent VA psychiatric 
examination for compensation purposes evaluation conducted in 
November 2005, the veteran exhibited findings consistent with 
the GAF score of 55 that was advanced.  A
 
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

While the veteran's PTSD symptomatology has been consistently 
shown to be productive of no more than occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships; and GAF scores of between 50 and 60, 
Dr. Wojciechowski and the May 2006 VA psychiatric evaluation 
convey that his PTSD symptomatology alone renders him 
unemployable.  Given such findings, and viewing the opinions 
in the light most favorable to the veteran, the Board finds 
that the veteran's PTSD most closely approximates the 
criteria for assignment of a 70 percent evaluation under the 
Diagnostic Code 9411.  Upon application of the provisions of 
38 C.F.R. § 4.7 (2005), the Board concludes that a 70 percent 
for the veteran's chronic PTSD is now warranted.  

The Board has considered whether the veteran's PTSD 
disability warrants a 100 percent schedular rating.  While 
recent opinions indicate that the veteran's PTSD 
symptomatology rendered him unemployable, the Board notes 
that the veteran does not exhibit symptoms identified under 
the criteria for a 100 percent rating and his social 
impairment due to objectively documented symptoms is far from 
total.  As such, a rating in excess of 70 percent is not 
warranted.   




III.  Right Forearm, Left Forearm, and Chest Contusion 
Residuals

A.  Historical Review

An August 1970 Army treatment record indicates that the 
veteran jumped from a helicopter which was a few feet off the 
ground and was struck in the stomach by the helicopter's 
rotor blade.  On examination, the veteran exhibited minimal 
right upper quadrant tenderness.  Contemporaneous X-ray 
studies were reported to be "normal."  The report of the 
veteran's February 1971 physical examination for service 
separation states that the veteran exhibited a normal chest 
and upper extremities.  The report of the June 1986 VA 
examination for compensation purposes states that the veteran 
reported that he had sustained chest bruises and arm 
lacerations when a helicopter rotor blade struck him.  An 
impression of "contusions forearm and chest from helicopter 
crash" was advanced.  In October 1986, the RO established 
service connection for right forearm, left forearm, and chest 
contusion residuals and assigned a noncompensable evaluation 
for that disability.   

B.  Increased Evaluation

Scars on areas of the body other than the head, the face, or 
the neck that are superficial; do not limited motion; and 
involve area or areas exceeding 144 square inches (929 square 
centimeters) warrant assignment of a 10 percent evaluation.  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2005).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  An unstable 
superficial scar warrants a 10 percent evaluation.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2005).  A superficial scar 
which is painful on examination warrants a 10 percent 
evaluation.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Other scars are rated based upon 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).  

At a July 2003 VA examination for compensation purposes, the 
veteran reported that he had sustained right forearm, left 
forearm, and chest/abdominal injuries when a detached 
helicopter rotor blade struck him during an assault landing.  
The VA examiner noted that the veteran's claims files were 
unavailable for review.  On examination, the veteran 
exhibited 1.5 centimeter-long laceration/cut superficial 
scars over the forearms; a 3 centimeter-long superficial scar 
under the right breast; and no associated edema or tissue 
loss.  The veteran was diagnosed with "disfiguring wound, 
right forearm and chest."  

At an April 2004 VA examination for compensation purposes, 
the veteran reported that he experienced pain and discomfort 
associated with expansion of the chest.  On examination, he 
exhibited a superficial 3 centimeter-long scar under the 
right breast.  The veteran was diagnosed with chest wall 
residuals muscle strain and scarring.  
In his July 2004 notice of disagreement, the veteran advanced 
that his contusion residuals had "been detrimental to me in 
both work and leisure settings."  He believed that his 
contusion residuals merited at least a 10 percent evaluation.  

An October 2004 VA psychiatric evaluation indicates that he 
was treated for forearm lacerations and "mangled ribs" 
after being stuck by a helicopter rotor blade during active 
service.  

At the November 2005 VA examination for compensation 
purposes, the veteran complained of a painful and tender 
right chest scar and an associated pulling sensation when 
performing overhead movement, pushing, and pulling.  He 
reported that his forearm scars were essentially 
asymptomatic.  On examination, the veteran exhibited a 
non-tender and well-healed scar over the right anterior chest 
wall at the inferior aspect of the right pectoral muscle 
which measured 3 centimeters by .3 centimeters; no associated 
limitation of motion or function; and no visible forearm 
scars.  The veteran was diagnosed with "laceration to the 
right chest wall with residual scar formation" and "no 
scars identified on the ... forearms."  



In his February 2006 written statement, the veteran advanced 
that:  

Contusions of the forearms and chest 
warrant a 10% disability rating.  It's 
obvious by X-rays and photos I was struck 
by a helicopter blade in August 1970.  

At the May 2006 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that his forearm and chest contusion residuals were 
manifested by healed scars and essentially no other 
symptomatology.  

The veteran's right forearm, left forearm, and chest 
contusion residuals have been shown to be manifested by no 
more than a well-healed, non-tender, and essentially 
asymptomatic 3 centimeters by .3 centimeter right chest 
superficial scar; well-healed, non-tender, and essentially 
asymptomatic 1.5 centimeter-long superficial scars on the 
forearms which were not visible at the most recent VA 
examination for compensation purposes of record; and no 
associated actual or functional impairment.  In the absence 
of any objective evidence of current disability associated 
with his right forearm, left forearm, and chest contusion 
residuals, the Board finds that a compensable evaluation is 
not warranted under the criteria of any applicable Diagnostic 
Code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805.

While the veteran has complained of chest muscle pulling and 
associated respiratory impairment, the Board observes that 
such disability is encompassed under a separate evaluation 
assigned for chest muscle spasm residuals.  As the evaluation 
of the same disability under various diagnoses is to be 
avoided, such disability may not be considered here.  38 
C.F.R. § 4.14 (2005).  


ORDER
 
A 70 percent evaluation for the veteran's PTSD is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

A compensable evaluation for the veteran's right forearm, 
left forearm, and chest contusion residuals is denied.


REMAND

The veteran asserts that service connection is warranted for 
a chronic right shoulder disorder as he sustained the claimed 
disability when he jumped from a helicopter and was 
subsequently struck by a helicopter rotor blade during combat 
in Vietnam.  He contends that compensable evaluations are 
warranted for his right low back, right buttock, right thigh, 
and left thigh shell fragment wound residuals and chest 
muscle spasm residuals as the disabilities are manifested by 
retained metallic foreign bodies, significant neurological 
symptomatology, and respiratory impairment.  

While the veteran's service medical records reflect that he 
was struck by a helicopter rotator blade in August 1970, the 
documentation makes no reference to a chronic right shoulder 
injury or other disability.  Clinical documentation from Wood 
County Hospital dated in December 2000 indicates that the 
veteran was involved in a December 2000 motor vehicle 
accident.  Contemporaneous X-ray studies of the right 
shoulder revealed no abnormalities.  The report of an August 
2004 VA examination for compensation purposes states that the 
veteran reported having injured his right shoulder in the 
December 2000 motor vehicle accident.  A September 2004 
treatment entry from Jeffery LaPorte, M.D., relates that the 
veteran sustained a chronic right shoulder injury in the 
December 2000 motor vehicle accident.  Clinical documentation 
from Dr. LaPorte dated in November 2004 clarifies that the 
veteran reported that he had been struck by a helicopter 
rotor blade during combat.  The doctor opined that the 
veteran could have sustained an acromioclavicular joint 
fracture at that time.  The veteran has not been afforded a 
VA examination for compensation purposes which encompasses 
the right shoulder.  Given the apparent conflicts in the 
clinical record, the Board finds that a VA examination for 
compensation purposes which encompasses the right shoulder 
would be helpful in resolving the issues raised by the 
instant appeal.  

Clinical documentation from Dr. Wojciechowski indicates that 
the veteran experienced neurological and respiratory symptoms 
associated with his shell fragment wound residuals and chest 
muscle spasm residuals.  The report of the November 2005 VA 
examination for compensation purposes indicates that while 
the veteran exhibited essentially no muscle abnormalities 
associated with his chest muscle spasm residuals, the 
examiner nevertheless advanced a diagnosis of "residual 
laceration to the chest with chest muscle impairment."  The 
nature and severity of such disability is unclear.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further VA neurological and pulmonary evaluation 
would be helpful in determining the nature and severity of 
the veteran's right low back, right buttock, right thigh, and 
left thigh shell fragment wound residuals and chest muscle 
spasm residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his right shoulder 
disability; right low back, right 
buttock, right thigh, and left thigh 
shell fragment wound residuals; and chest 
muscle spasm residuals after December 
2005, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, then contact 
all identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment for the claimed 
conditions after December 2005, not 
already of record, be forwarded for 
incorporation into the record.

3.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and etiology 
of his chronic right shoulder disorder 
and the current nature and severity of 
his service-connected right low back, 
right buttock, right thigh, and left 
thigh shell fragment wound residuals and 
chest muscle spasm residuals.  All 
indicated tests and studies, including 
X-ray studies, should be accomplished and 
the findings then reported in detail.  

With regard to the right shoulder, the 
examiner or examiners should advance an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right shoulder disability had its 
onset during active service; is 
etiologically related to the veteran's 
inservice helicopter rotor injury and 
other combat experiences; is in any other 
way causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  

The examiner or examiners should identify 
all affected muscle groups and nerves and 
the limitation of activity imposed by the 
veteran's service-connected right low 
back, right buttock, right thigh, and 
left thigh shell fragment wound residuals 
and chest muscle spasm residuals with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his spine and lower extremities 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
right low back, right buttock, right 
thigh, and left thigh shell fragment 
wound residuals and chest muscle spasm 
residuals upon his vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for a chronic right shoulder 
disorder to include acromial nonunion, 
acromioclavicular joint impingement 
syndrome, arthritis, and a partial 
thickness rotator cuff tear; a 
compensable evaluation for his right low 
back, right buttock, right thigh, and 
left thigh shell fragment wound 
residuals; an initial compensable 
evaluation for his chest muscle spasm 
residuals; and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the provisions of 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  

If any benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOCs.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


